DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 10/23/2020 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of ““…that, when differential signals are input to the control terminals of the first transistor and the 10second transistor, outputs a common voltage of the differential signals at a stage later than the first terminal or the second terminal of each of the first transistor and the second transistor” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 2-8 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a common voltage output resistor provided between the first 15signal output terminal and the second signal output terminal” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. U.S. 8,798,204 discloses (please see Figures 1A/1B and related text for details) an analogous circuit , namely a linear amplifier that outputs differential signals (RX outputs of Fig. 1A) corresponding to differential signals (INN/INP of Fig. 1A) input to a first signal input terminal and a second signal input terminal, comprising: 
5a signal processing circuit (at least EQAmp of Fig. 1A can be read as the claimed circuit) including: a first transistor and a second transistor (not expressly shown, but an input transistors pair would inherently be needed/required by said EQAmp of Fig. 1A ), each of which has a first terminal (e.g., drain/collector), a second terminal (source/emitter), and a control terminal (gate/base), and a common voltage output part (Rcm/CMFB of Fig. 1B), but lacks “…that, when differential signals are input to the control terminals of the first transistor and the 10second transistor, outputs a common voltage of the differential signals at a stage later than the first terminal or the second terminal of each of the first transistor and the second transistor”; 
a first resistor (Rterm of Fig. 1B) provided between the first signal input terminal and a first reference potential terminal (Rterm_CM of Fig. 1B); 
15a second resistor (Rterm of Fig. 1B) provided between the second signal input terminal and the first reference potential terminal; 

a fourth resistor (Rc3K of Fig. 1B) provided between the second signal input 20terminal and the control terminal of the second transistor; 
a first capacitor (Cvn of Fig. 1B) provided in parallel with the third resistor; 
a second capacitor (Cvn of Fig. 1B) provided in parallel with the fourth resistor; 
a third transistor (please note a generic/upper current source of Fig. 1B can obviously be employed using said transistor as well-known/widely-used in the field) including: a first terminal, 25a second terminal, and a control terminal (gate), 18FP20-0675-OOUS-XX the third transistor being provided between the control terminal of the first transistor and a second reference potential terminal through the first terminal and the second terminal of the third transistor, respectively as seen/expected; 
5a fourth transistor (please note a generic/lower current source of Fig. 1B can obviously be implemented using said transistor as well-known/widely-used in the field) including: a first terminal, a second terminal, and a control terminal (gate), the fourth transistor being provided between the control 10terminal of the second transistor and the second reference potential terminal through the first terminal and the second terminal of the fourth transistor, respectively; and a
 differential amplifier (CMFB of Fig. 1B) that receives a common voltage and a reference voltage (Vref) and applies a voltage corresponding to a voltage 15difference between the common voltage and the reference voltage to the control terminals of the third transistor and the fourth transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HIEU P NGUYEN/Primary Examiner, Art Unit 2843